Citation Nr: 1027613	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO. 08-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Veteran requested a hearing before the Board.  A Travel Board 
hearing was requested.  The Veteran failed to appear for a Travel 
Board hearing scheduled for May 2010.  The hearing request is 
considered withdrawn.  38 C.F.R. § 20.202 (2009).


FINDING OF FACT

Competent medical evidence shows that the Veteran's currently 
diagnosed bilateral tinnitus was as likely as not caused by 
acoustic trauma during his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral tinnitus.  
Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be given 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's service treatment records are 
unavailable for the Board's review, as they were apparently 
destroyed in a 1973 fire at the National Personnel Records Center 
(NPRC).  See September 2007 PIES response.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule, where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  While the case law does not lower the legal 
standard for proving a claim for service connection, it does 
increase the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the Veteran himself confirmed that he did not seek 
treatment related to his hearing during active service.  See 
October 2007 Request for Information Needed to Reconstruct 
Medical Data.  Thus, in this case, the missing STRs do not 
greatly impact the outcome of the claim, because there would 
likely be no information within those records relevant to this 
issue.

The Veteran essentially contends that he has had ringing in his 
ears since 1946.  See VA Form 21-526.  He reports that the 
ringing was sporadic during service and has worsened and become 
constant in the last few years.  See January 2008 statement.  The 
cause for this tinnitus is purported to be noise exposure during 
the Veteran's combat service.  See August 2008 VA Form 9.  In 
particular, the Veteran reported that he was exposed to the 
noises of combat such as artillery, mortars, hand grenades, small 
arms and automatic weapons fire, without the benefit of hearing 
protection.  Id. 

The medical evidence of record confirms the existence of a 
current tinnitus diagnosis.  See June 2007 private report and 
December 2007 VA examination report.  The question is whether the 
currently diagnosed tinnitus was incurred in service. 

In June 2007, a private audiologist from the Woodmere Hearing 
Centers submitted a report following an audiologic assessment in 
the clinic that day.  The examiner confirmed bilateral tinnitus 
and accurately noted that the Veteran was a rifleman in service.  
The Veteran's military occupational specialty (MOS) is noted on 
his DD Form 214.  Based upon the Veteran's report of a history of 
in-service noise exposure, the examiner opined that his tinnitus 
is "probably due to unprotected noise exposure from his military 
duties."  This examiner did not have a benefit of reviewing the 
claims folder, however, there is sparse information in the claims 
folder to review, so this is not deemed a detriment to the 
credibility of the report.  VA has conceded noise exposure during 
service based upon the Veteran's history as a rifleman with a 
Combat Infantryman Badge.  See December 2007 rating decision.  
Thus, the private examiner had access to all of the available 
information in this case, despite not having access to the claims 
folder.

In December 2007, the Veteran was afforded a VA examination.  The 
only evidence available to the examiner was the Veteran's 
reported history and the June 2007 private report.  Thus, the VA 
examiner and private examiner had identical available 
information.  The VA examiner noted the Veteran's history of 
unprotected noise exposure in service, as well as noted the 
currently diagnosed bilateral hearing loss and tinnitus.  
According to the examination report, the Veteran reported an 
onset of tinnitus two years prior.  While the examiner confirmed 
that the Veteran's bilateral hearing loss was connected to 
acoustic trauma in service, she opined that the "tinnitus is not 
caused by unprotected military noise exposure."  The only basis 
for this opinion was that the Veteran reported an onset of two 
years prior.

Because there exists in the record several lay statements, the 
credibility of which the Board has no reason to question, and a 
competent private audiologist opinion suggesting that the 
Veteran's tinnitus was caused by acoustic trauma, yet one VA 
physician's report ruling out such a connection between the 
Veteran's tinnitus and military noise exposure, at the very 
least, the evidence is in relative equipoise in showing that the 
Veteran's tinnitus as likely as not originated from noise 
exposure in service.  Thus, by extending the benefit of the doubt 
to the Veteran, this claim is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with in this case is not 
warranted.  To the extent necessary, VA has fulfilled its duties 
to notify and to assist the Veteran in the development of this 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in this 
claim, no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


